STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pp. 12-13, filed 05 February 2021, with respect to the rejection of claims 1, 14, 26, under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 3 - 14, 16 - 26, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 14, 26, have been amended to recite the same features as were previously found allowable in claims 2 and 15 (presently cancelled) in the Office Action of 04 December 2020. These claims are allowable for the same reasons as were provided in the aforesaid office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668